Citation Nr: 0516190	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected bilateral hearing loss.

ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Des Moines, Iowa (RO).


FINDING OF FACT

The appellant's bilateral hearing loss disability is 
manifested by Level II hearing on the right and Level I 
hearing on the left.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.


Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in December 2002 and November 2003 that VA 
would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA audiological 
examination, and one was accorded him in May 2003.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
a statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.


Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims held that at the time of an 
initial rating, separate or staged ratings may be assigned 
for separate periods of time based on the facts found.

The veteran served on active duty from January 1951 to 
November 1954.  Service connection was established for 
bilateral sensorineural hearing loss effective from August 
16, 2002, the date the veteran's claim was received, and a 
noncompensable evaluation was assigned.  The veteran claims 
that his service-connected hearing loss disability warrants a 
compensable evaluation.

The Board notes that the veteran expressed dissatisfaction 
with the noncompensable evaluation for his bilateral hearing 
loss in a statement dated in February 2004, by stating, "How 
you came to the decision that I have '0%' disabling hearing 
is beyond my understanding."  Again, disability ratings are 
determined by applying the criteria set forth in the Rating 
Schedule, which is a guide to evaluating and compensating for 
the average impairment on earning capacity caused by the 
service-connected disability or disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The Rating Schedule is not a measure 
of the disability itself.  See Id.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

There is a July 2002 private audiogram associated with the 
claims file; however, it is uninterpreted for VA purposes.  A 
"Speech Audiometric Summary" indicates that the veteran's 
percentage of speech discrimination was 80 percent on the 
right ear and 76 percent on the left ear.  Again, however, 
there is no indication that the audiogram was conducted in 
accordance with VA standards.  Id.  

On the VA audiological evaluation conducted in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
85
85
LEFT
20
25
55
70
75

The average puretone decibel loss at the above frequencies 
was 64 on the right ear and 56 on the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 92 percent in the left ear.  These 
findings result in a corresponding designation of Level II 
hearing acuity on the right, and Level I hearing acuity on 
the left.  See 38 C.F.R. § 4.85, Table VI.  Pursuant to these 
findings, a noncompensable disability evaluation is 
appropriate.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the appellant's test results do not meet the 
requirements of 38 C.F.R. § 4.86(a), as the puretone 
threshold at each of the four specified frequencies, 1000, 
2000, 3000, and 4000 Hertz, do not equal 55 decibels or more.  
38 C.F.R. § 4.86(a).  As such, the provisions under 38 C.F.R. 
§ 4.86 are inapplicable to the veteran's claim.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  After a thorough review of the evidence of record, 
the Board finds that the criteria for an initial compensable 
rating for the veteran's bilateral hearing loss have not been 
met.

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for bilateral 
hearing loss as of the date of receipt of the veteran's 
claim, i.e., August 16, 2002.  See 38 C.F.R. § 3.400 (2004).  
After review of the claims file, it is clear that the medical 
evidence of record does not support a compensable rating for 
the disability at issue at any time subsequent to this date.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An initial compensable disability evaluation for service-
connected bilateral hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


